Citation Nr: 1416829	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1954 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a January 2012 video conference hearing; a transcript of the hearing is associated with the claims file.  

In February 2012, the Board reopened the Veteran's claim for service connection for a respiratory disorder, to include COPD, and remanded the matter on the merits for additional development, to include a VA examination.  In November 2012, the Board remanded the claim again for an additional VA opinion.  

In May 2013, the Board issued a decision that denied the Veteran's claim for service connection for a respiratory disorder.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court vacated the May 2013 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2013 Joint Motion found that the Board failed to adequately satisfy its duty to assist the Veteran as it failed to provide an adequate medical examination or opinion that addressed all theories of entitlement.  At the January 2012 video conference hearing, the Veteran testified that he was in the shipyards a lot and around asbestos, and that the pipes on the ships were covered with asbestos.  VA examination in April 2012 and November 2012 addendum opinion did not address whether the Veteran's respiratory disorder may be related to in-service asbestos exposure.  

In light of the Veteran's testimony and alternative theory of entitlement, and the instructions of the November 2013 Joint Motion, the Board finds that further clarification should be sought in this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file should be provided to the physician who offered the November 2012 opinion, or other qualified individual, for a follow-up opinion regarding the claim for service connection for a respiratory disorder, to include COPD.  The Veteran's claims file should be provided to the examiner for review prior to completion of the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current respiratory disorder, to include COPD, is due to asbestos exposure in service.  If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that, and describe what facts or information is missing that would permit a non-speculative opinion.  

If it is necessary to re-examine the Veteran to provide the requested opinion, that should be arranged.  

The examiner should provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

2. Thereafter, the AOJ should readjudicate the appeal.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

